Appeals from *1020the District Court of the United States for the First Division of the Northern District of California.
Jno. W. Preston, U. S. Atty., and Casper A. Ornbaum, Asst. U. S. Atty., both of San Francisco, Cal., for appellee.
On motion of counsel for appellees, appeals dismissed for the noncompliance by the appel-. lants with the provisions of subdivision 1 of rule 16 of the Rules of Practice of this court (the, appellant in each ease having failed to file a record thereof and to docket the case by or before the return day required by' said rule).